In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 16‐1459 and 16‐1694 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                   v. 

KEVIN JOHNSON and  
TYLER LANG,  
                                              Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
   Nos. 1:14‐cr‐000390‐1 and 1:14‐cr‐00390‐2 — Amy J. St. Eve, Judge. 
                      ____________________ 

 ARGUED SEPTEMBER 21, 2016 — DECIDED NOVEMBER 8, 2017 
               ____________________ 

   Before FLAUM, KANNE, and WILLIAMS, Circuit Judges. 
   WILLIAMS,  Circuit  Judge.  Defendants  Kevin  Johnson  and 
Tyler Lang traveled from California to a mink farm in Illinois 
where  they  released  approximately  2000  minks  from  their 
cages and destroyed or damaged other property on the farm. 
While on their way to damage a fox farm, Johnson and Lang 
were arrested on state charges of possession of burglary tools. 
Johnson  and  Lang  were  ultimately  charged  in  federal  court 
2                                         Nos. 16‐1459 and 16‐1694 

with violating the Animal Enterprise Terrorism Act (AETA), 
18 U.S.C. § 43(a)(2)(A) and (a)(2)(C). They moved to dismiss 
the indictment, arguing that: (1) AETA is unconstitutionally 
overbroad  because,  by  prohibiting  damaging  “real  or 
personal  property”  of  an  animal  enterprise,  AETA 
criminalizes  speech  or  expressive  conduct  that  causes  an 
animal enterprise to lose profits or goodwill; (2) AETA is void 
for  vagueness  because  it  is  so  broad  that  it  invites 
discriminatory  prosecutions;  and  (3)  by  labeling  them 
“terrorists,”  AETA  violated  their  right  to  substantive  due 
process. The district court denied the motion to dismiss the 
indictment. 
   Defendants entered conditional guilty pleas, reserving the 
right  to  appeal  the  district  court’s  denial  of  their  motion  to 
dismiss the indictment. We agree with the district court that 
AETA  is  not  overbroad  and  does  not  violate  the  First 
Amendment  because  it  does  not  prohibit  lawful  advocacy 
that causes only loss of profits or goodwill. Also, we conclude 
that AETA is not void for vagueness as its definite terms do 
not invite discriminatory prosecutions. Finally, we find that 
having the word “terrorism” in the title of the statute does not 
violate  Defendants’  substantive  due  process  rights  because 
Congress  had  a  rational  basis  for  using  the word.  For  these 
reasons,  we  affirm  the  district  court’s  denial  of  Defendants’ 
motion to dismiss the indictment. 
                          I. BACKGROUND 
    In  August  2013,  Johnson  and  Lang  traveled  from  Los 
Angeles,  California  to  a  mink  farm  in  Morris,  Illinois.  The 
mink  farm  was  in  the  business  of  breeding,  raising,  and 
selling  minks  to  fur  manufacturers.  At  the  mink  farm, 
Defendants  released  approximately  2000  minks  from  their 
Nos. 16‐1459 and 16‐1694                                              3

cages. They also removed portions of the fence surrounding 
the mink farm to help the minks escape and they destroyed 
the  minks’  breeding  cards,  which  were  needed  to  sell  the 
minks to a furrier. In addition, they poured caustic substances 
on  two  farm  vehicles  and  spray‐painted  the  words 
“Liberation  is  Love”  on  a  barn.  Their  vandalism  caused 
between $120,000 and $200,000 worth of damage. 
    Next, Johnson and Lang began traveling to a fox farm in 
Roanoke,  Illinois,  which  bred  foxes  to  sell  to  fur 
manufacturers. They planned to damage the fox farm as well, 
but they were arrested by local law enforcement before they 
arrived  at  the  fox  farm.  Johnson  and  Lang  were  charged  in 
state  court  with  possession  of  burglary  tools  and  were 
convicted.  Johnson  was  sentenced  to  30  months’ 
imprisonment  and  Lang  was  sentenced  to  30  months’ 
conditional discharge. 
   A. District Court Proceedings 
     In  July  2014,  Johnson  and  Lang  were  charged  with 
violating the Animal Enterprise Terrorism Act (AETA). Count 
I  of  the  indictment  alleged  that  they  conspired  to  travel  in 
interstate  commerce  for  the  purpose  of  damaging  and 
interfering  with  the  operations  of  an  animal  enterprise  (the 
mink  farm  and  fox  farm),  and  in  connection  with  that 
purpose, damaged the property of an animal enterprise (the 
mink farm), in violation of 18 U.S.C. § 43 (a)(2)(C). Count II of 
the  indictment  alleged  that  Defendants  damaged  real  and 
personal  property  used  by  an  animal  enterprise  (the  mink 
farm) in violation of 18 U.S.C. § 43 (a)(2)(A). 
   Johnson  and  Lang  moved  to  dismiss  the  indictment 
against  them,  asserting  that  AETA  is  facially  overbroad 
4                                       Nos. 16‐1459 and 16‐1694 

because  it  criminalizes  protected  speech  that  causes  only 
economic  damage  in  violation  of  the  First  Amendment  and 
that it is unconstitutionally vague because it is so broad that 
it  invites  arbitrary  and  discriminatory  enforcement.  They 
further asserted that AETA violates substantive due process 
on its face and as  applied to them because it labels persons 
who commit non‐violent property damage as “terrorists.” 
    The  district  court  denied  the  motion  to  dismiss,  finding 
that  the  statute  was  not  overbroad  because  it  did  not 
criminalize  speech  that  caused only  economic  damage  such 
as lost profits. Instead, the court concluded that to violate the 
statute,  a  defendant  has  to  first  cause  damage  to  tangible 
property  used  by  the  animal  enterprise,  and  economic 
damages,  such  as  lost  profits,  become  relevant  only  when 
calculating  the  penalty  to  be  imposed  on  a  defendant.  The 
district court also found the statute is not unconstitutionally 
vague  because  it  clearly  defines  the  conduct  it  criminalizes. 
Finally,  the  district  court  concluded  that  AETA  does  not 
infringe  on  Defendants’  substantive  due  process  rights 
because  there  was  a  rational  basis  for  including  the  word 
“terrorism” in the title of AETA, given that the legislation is 
meant to criminalize violence and intimidation used against 
animal enterprises. 
   After the district court denied their motion to dismiss the 
indictment, Defendants entered conditional pleas of guilty to 
one count of conspiring to travel in interstate commerce for 
the  purpose  of  damaging  an  animal  enterprise,  and  in 
connection  with  that  purpose,  damaging  the  real  and 
personal property of an animal enterprise, in violation of 18 
U.S.C.  §  43(a)(2)(C).  Defendants  reserved  the  right  to 
challenge the district court’s denial of their motion to dismiss 
Nos. 16‐1459 and 16‐1694                                             5

the  indictment.  Defendants  now  appeal  the  district  court’s 
denial  of  their  motion  to  dismiss,  raising  the  same  three 
arguments they raised before the district court. 
                            II. ANALYSIS 
    We review the district court’s legal conclusions regarding 
the constitutionality of AETA de novo. United States v. Edwards, 
869 F.3d 490, 501 (7th Cir. 2017). 
   A. AETA Is Not Substantially Overbroad 
    Johnson  and  Lang  assert  that  AETA  must  be  declared 
facially  overbroad  because  it  criminalizes  advocacy  that 
causes  an  animal  enterprise  to  spend  money  or  lose  profits 
and therefore chills speech and expressive conduct protected 
by  the  First  Amendment.  In  support  of  this  argument, 
Defendants  point  to  subsection  (a)(2)(A)  which  prohibits 
intentionally  damaging  “any  real  or  personal  property 
(including  animals  and  records)  used  by  an  animal 
enterprise … .” Defendants contend that “any real or personal 
property”  includes  intangible  property,  and  so  any  animal 
activist who travels in interstate commerce or uses a facility 
of  interstate  commerce  for  the  purpose  of  adversely 
impacting the profits or goodwill of an animal enterprise will 
be violating AETA. 
    A  defendant  who  challenges  a  statute  as  facially 
overbroad  “assumes  a  heavy  burden  …  for  it  is  now  well‐
established that such a challenge can succeed only when the 
statute  is  substantially  overbroad,  i.e.,  when  the  statute  is 
unconstitutional in a substantial portion of the cases to which 
it applies.” United States v. Rodgers, 755 F.2d 533, 542 (7th Cir. 
1985)  (internal  quotation  marks  and  citation  omitted).  The 
Supreme Court, in United States v. Williams, 553 U.S. 285, 292 
6                                       Nos. 16‐1459 and 16‐1694 

(2008),  explained  why  only  those  statutes  that  prohibit  a 
“substantial amount” of protected expression will be declared 
facially invalid pursuant to the overbreadth doctrine: 
       The doctrine seeks to strike a balance between 
       competing  social  costs.  On  the  one  hand,  the 
       threat  of  enforcement  of  an  overbroad  law 
       deters people from engaging in constitutionally 
       protected  speech,  inhibiting  the  free  exchange 
       of ideas. On the other hand, invalidating a law 
       that  in  some  of  its  applications  is  perfectly 
       constitutional—particularly  a  law  directed  at 
       conduct  so  antisocial  that  it  has  been  made 
       criminal—has obvious harmful effects. In order 
       to  maintain  an  appropriate  balance,  we  have 
       vigorously  enforced  the  requirement  that  a 
       statute’s overbreadth be substantial, not only in 
       an  absolute  sense,  but  also  relative  to  the 
       statute’s plainly legitimate sweep. 
(emphasis in original) (citation omitted). 
    Because of the need to maintain the balance between these 
competing  interests,  courts  have  described  the  overbreadth 
doctrine as “strong medicine … [to be] employed by the Court 
sparingly and only as a last resort. Facial overbreadth has not 
been invoked when a limiting construction has been or could 
be  placed  on  the  challenged  statute.”  Broadrick  v.  Oklahoma, 
413 U.S. 601, 613 (1973). 
       1. Dictionary Definition Not Dispositive 
    “The first step in overbreadth analysis is to construe the 
challenged  statute;  it  is  impossible  to  determine  whether  a 
statute reaches too far without first knowing what the statute 
Nos. 16‐1459 and 16‐1694                                                7

covers.” Williams, 553 U.S. at 293. As noted above, Defendants 
maintain that in prohibiting damaging “any real or personal 
property  (including  animals  or  records)  used  by  an  animal 
enterprise,” AETA prohibits advocacy that causes damage to 
only  intangible  property  such  as  profits  or  goodwill.  In 
support of this argument, Defendants cite one of Black’s Law 
Dictionary’s  definitions  of  “personal  property”  which  is 
“[a]ny  moveable  or  intangible  thing  that  is  subject  to 
ownership and not classified as real property.” BLACK’S  LAW 
DICTIONARY  1412  (10th  ed.  2014).  According  to  Defendants, 
this makes it clear that AETA criminalizes causing an animal 
enterprise to lose only profits or goodwill. 
     However,  “[d]ictionary  definitions  are  acontextual,  and 
thus must be used as sources of statutory meaning only with 
great  caution.”  Commodity  Futures  Trading  Comm’n  v.  Worth 
Bullion  Group,  Inc.,  717  F.3d  545,  550  (7th  Cir.  2013)  (court 
rejected  dictionary  definitions  of  statutory  term  because 
context  of  statute  indicated  a  different  definition)  (internal 
quotation marks and citation omitted). When one looks at the 
phrase  “any  real  or  personal  property”  in  AETA  not  in 
isolation,  but  instead  in  the  context  of  the  whole  statute,  it 
becomes clear that the definition advocated by Defendants is 
not  the  definition  intended  by  Congress.  “Statutory 
interpretation  is  guided  not  just  by  a  single  sentence  or 
sentence fragment, but by the language of the whole law, and 
its  object  and  policy.”  Id.  (internal  quotation  marks  and 
citation omitted); see also, King v. Burwell, 135 S. Ct. 2480, 2489 
(2015)  (must  view  words  in  a  statute  “in  their  context  and 
with a view to their place in the overall statutory scheme”). 
  In  AETA,  the  phrase  “any  real  or  personal  property”  is 
immediately  followed  by  the  phrase  “(including  animals  or 
8                                       Nos. 16‐1459 and 16‐1694 

records)  used  by  an  animal  enterprise  …  .”  Animals  and 
records are both tangible items and the phrase “used by an 
animal  enterprise”  also  indicates  tangible  items,  because  an 
animal enterprise does not “use” intangible items such as lost 
profit. So, the phrase “any real or personal property,” when 
read  in  the  context  of  AETA,  is  “narrowed  by  the 
commonsense canon of noscitur a sociis—which counsels that 
a  word  is  given  more  precise  content  by  the  neighboring 
words with which it is associated.” Commodity Futures Trading 
Comm’n, 717 F.3d at 550 (internal quotation marks and citation 
omitted). 
       2. “Economic  Damage”  Not  Included  in  Offense   
          Provision  and  Definition  Excludes  Lawful 
          Economic Disruption 
    Defendants’ contention that one can violate AETA solely 
by  causing  intangible  economic  damage  to  an  animal 
enterprise  is  further  undermined  when  one  examines  the 
structure of the statute. The “Offense” portion of the statute, 
subsection  (a),  does  not  make  any  reference  to  “economic 
damage.”  It  simply  prohibits  damaging  “real  or  personal 
property  …  used  by  an  animal  enterprise.”  However,  the 
“Penalties”  provision,  contained  in  subsection  (b)  of  AETA, 
does contain the phrase “economic damage.” The “Penalties” 
section  provides  for  varying  fines  and/or  terms  of 
imprisonment  depending  upon  the  amount  of  “economic 
damage” caused by a defendant. “[W]here Congress includes 
particular language in one section of a statute but omits it in 
another section of the same Act, it is generally presumed that 
Congress  acts  intentionally  and  purposely  in  the  disparate 
inclusion  or  exclusion.”  Duncan  v.  Walker,  533  U.S.  167,  173 
(2001)  (internal  quotation  marks  and  citations  omitted).  We 
Nos. 16‐1459 and 16‐1694                                              9

agree  with  the  district  court’s  conclusion  that  “the  specific 
inclusion  of  the  defined  term  ‘economic  damage’  in  the 
penalties  provision  of  the  statute,  but  not  in  the  offense 
conduct, indicates that Congress did not intend to criminalize 
conduct  that  solely  causes  economic  loss  as  damage  to 
property.”  United  States  v.  Johnson,  2015  WL  1058087,  at  *  4 
(N.D. Ill. Mar. 5, 2015). 
   Instead, the inclusion of the term “economic damage” in 
the “Penalties” provision but not in the “Offense” provision 
indicates that to violate AETA, a defendant must first damage 
tangible property of the animal enterprise, such as animals or 
records.  The  amount  of  “economic  damage”  caused  by  the 
defendant,  such  as  the  amount  of  lost  profits  of  the  animal 
enterprise,  becomes  relevant  only  when  determining  the 
penalty that should be imposed upon the defendant. Causing 
only  intangible  economic  damage,  without  causing  any 
damage to tangible property of the animal enterprise, would 
not be sufficient to violate AETA. 
   This conclusion is further buttressed by the definition of 
“economic  damage”  contained  in  subsection  (d)  of  AETA. 
“Economic damage” is defined as 
       (A)  the  replacement  costs  of  lost  or  damaged 
       property  or  records,  …  the  loss  of  profits,  or 
       increased costs, …; but  
       (B)  does  not  include  any  lawful  economic 
       disruption  (including  a  lawful  boycott)  that 
       results  from  lawful  public,  governmental,  or 
       business  reaction  to  the  disclosure  of 
       information about an animal enterprise[.] 
10                                     Nos. 16‐1459 and 16‐1694 

18  U.S.C.  §  43(d)(3)(A)  and  (B).  So,  although  increased 
“economic damage” normally results in an increased penalty 
under  AETA,  subsection  (B)  of  the  definition  of  “economic 
damage”  makes  clear  that  a  defendant’s  penalty  cannot  be 
increased because of any economic damage, such as a lawful 
boycott,  caused  by  the  disclosure  of  information  about  an 
animal  enterprise.  If  a  defendant’s  penalty  cannot  be 
increased because of a lawful boycott caused by a defendant’s 
advocacy,  it  follows  that  the  offense  provision  of  AETA 
cannot be violated by a boycott or other intangible economic 
damage caused by a defendant’s advocacy. 
       3. First  Amendment  Activity  That  Causes  Purely 
          Intangible  Economic  Damage  Does  Not  Violate 
          AETA 
    If any doubt still lingers about whether one could violate 
AETA solely by causing intangible economic damage, such as 
lost profits, to an animal enterprise through lawful advocacy, 
the  rules  of  construction  in  subsection  (e)  of  AETA  should 
resolve any such doubt. Subsection (e)(1) provides: 
       Nothing in this section shall be construed— 
              (1) to  prohibit  any  expressive  conduct 
                  (including peaceful picketing or other 
                  peaceful  demonstration)  protected 
                  from  legal  prohibition  by  the  First 
                  Amendment to the Constitution. 
18 U.S.C.  §  43 (e)(1). This rule of  construction confirms that 
Congress  did  not  intend  to  criminalize  causing  purely 
intangible economic damage to an animal enterprise through 
lawful protest activities. 
Nos. 16‐1459 and 16‐1694                                                11

    While  it  is  true  that  Congress  cannot  save  an  overbroad 
statute by adding a rule of construction that contradicts the 
statute’s  substantive  provisions,  in  this  case  the  rule  of 
construction  does  not  contradict  the  plain  meaning  of  the 
statute.  Instead,  the  context  of  the  statute  dictates  that 
“personal  property”  excludes  solely  intangible  items  and 
therefore  speech  or  expressive  conduct,  such  as  protests  or 
documentaries,  which  cause  damage  only  to  an  animal 
enterprise’s profits is not criminalized by AETA. The rule of 
construction  in  subsection  (e)(1)  of  AETA  simply  reinforces 
the plain language of the statute. Blum v. Holder, 744 F.3d 790, 
801  (1st  Cir.  2014)  (“We  are  satisfied  that  AETA  includes 
safeguards  in  the  form  of  its  expression‐protecting  rules  of 
construction,  which  preclude  an  interpretation  according  to 
which protected speech activity resulting in lost profits gives 
rise  to  liability  under  subsection  (a)(2)(A).”);  cf.  CISPES  v. 
F.B.I.,  770  F.2d  468,  474  (5th  Cir.  1985)  (rule  of  construction 
deemed  a  “valuable indication of Congress’ concern  for the 
preservation of First Amendment rights”). 
    The  legislative  history  of  AETA  also  reinforces  the 
conclusion that AETA is not intended to criminalize speech or 
expressive  conduct  that  causes  damage  only  to  an  animal 
enterprise’s  profits  or  goodwill.  Several  legislators  made 
statements indicating that while AETA was being passed to 
combat  the  violence  being  perpetrated  against  animal 
enterprises  as  well  as  the  people  and  entities  connected  to 
animal enterprises, Congress was aware of the importance of 
protecting  the  First  Amendment  right  to  engage  in  lawful 
protest  against  animal  enterprises.  Senator  Feinstein 
expressed these sentiments succinctly, stating, 
12                                                  Nos. 16‐1459 and 16‐1694 

           I  fully  recognize  that  peaceful  picketing  and 
           public  demonstrations  against  animal  testing 
           should  be  recognized  as  part  of  our  valuable 
           and  sacred  right  to  free  expression.  For  this 
           reason,  all  conduct  protected  by  the  First 
           Amendment  is  expressly  excluded  from  the 
           scope  of  this  legislation.  This  law  effectively 
           protects the actions of the law‐abiding protestor 
           while  carefully  distinguishing  the  criminal 
           activity of extremists. 
152 Cong. Rec. S9254‐01, 2006 WL 2582709; see also 152 Cong. 
Rec. H8590‐01, 2006 WL 3289966 (statement of Rep. Scott) (“to 
reassure anyone concerned with the intent of this legislation, 
we have added in the bill assurances that it is not intended as 
a  restraint  on  freedoms  of  expression  such  as  lawful 
boycotting,  picketing  or  otherwise  engaging  in  lawful 
advocacy for animals”). In summary, the text of the statute as 
well as the legislative history make clear that AETA does not 
criminalize speech or expressive conduct that causes damage 
only to intangible profits or goodwill of an animal enterprise. 
           4. Conspiracy  Provision  Does  Not  Make  AETA 
              Overbroad 
    Defendants’ final argument in support of their claim that 
AETA  is  overbroad  rests  on  a  reading  of  the  conspiracy 
provision  that  is  illogical,  inconsistent  with  the  other 
provisions  of  the  statute,  and  renders  the  conspiracy 
provision itself redundant.1 The “Offense” provision of AETA 
states, 

                                                 
       The  government  contends  that  because  Defendants  did  not  raise 
      1

their  argument  about  the  conspiracy  provision  of  the  statute  before  the 
Nos. 16‐1459 and 16‐1694                                                       13

      (a) Whoever  travels  in  interstate  or  foreign 
          commerce …— 
          (1) for  the  purpose  of  damaging  or  interfering 
              with the operations of an animal enterprise; 
              and 
          (2) in connection with such purpose— 
              (A) intentionally damages or causes the loss 
              of any real or personal property (including 
              animals  or  records)  used  by  an  animal 
              enterprise …;  
              (B)  intentionally  places  a  person  in 
              reasonable  fear  of  the  death  of  or  serious 
              bodily injury to that person …; or 
                  (C) conspires or attempts to do so; 
      shall be punished as provided for in subsection (b). 
18  U.S.C.  §  43(a).  Defendants  maintain  that  the  phrase 
“conspires or attempts to do so” in subsection (a)(2)(C) refers 
to subsection (a)(1), traveling in interstate commerce for the 
purpose of damaging or interfering with the operations of an 
animal  enterprise.  So,  according  to  Defendants,  under  the 
conspiracy provision, one can violate AETA by conspiring to 
“damage” or “interfere” with an animal enterprise, without 
conspiring  or  attempting  to  damage  tangible  property  and 
without  conspiring  or  attempting  to  cause  fear  of  bodily 
injury or death. Again Defendants claim that this means one 
can violate AETA through speech or expressive conduct that 
                                                 
district court, the argument is forfeited and subject to plain error review. 
Defendants  dispute  they  are  limited  to  plain  error  review  because  they 
contend  a  defendant  cannot  forfeit  a  facial  challenge  to  a  statute’s 
constitutionality.  We  do  not  have  to  resolve  this  dispute  because,  even 
under de novo review, Defendants’ argument would fail. 
14                                       Nos. 16‐1459 and 16‐1694 

causes  only  intangible  economic  damage  to  an  animal 
enterprise. 
    We  disagree  with  Defendants’  interpretation  of  the 
conspiracy provision. We believe that the phrase “conspires 
or  attempts  to  do  so”  in  subsection  (a)(2)(C)  refers  back  to 
subsections (a)(2)(A) and (a)(2)(B) (damaging real or personal 
property used by an animal enterprise and placing a person 
in fear of death or bodily injury). So, to violate the conspiracy 
provision, one must conspire to travel in interstate commerce 
for  the  purpose  of  damaging  or  interfering  with  an  animal 
enterprise  and,  in  connection  with  such  purpose,  conspire  or 
attempt to damage tangible property or conspire or attempt 
to cause fear of death or bodily injury. It is the more logical 
reading  of  the  statute  to  presume  that  subsection  (a)(2)(C) 
refers  to  the  provisions  that  immediately  precede  it,  rather 
than  skipping  over  those  sections  and  assuming  that 
subsection (a)(2)(C) refers back to subsection (a)(1). 
     Also,  our  interpretation  of  the  conspiracy  provision  is 
consistent with how the provision was applied to Defendants 
in  this  case.  Defendants  were  indicted  under  18  U.S.C.  §  43 
(a)(2)(C)  and  the  indictment  alleged  that  Defendants 
conspired to travel in interstate commerce for the purpose of 
damaging an animal enterprise and, in connection with that 
purpose,  intentionally  damaged  the  real  and  personal 
property  of  an  animal  enterprise.  Furthermore,  Defendants’ 
reading of the statute, to the extent it would result in speech 
or  expressive  conduct  that  causes  only  economic  damage 
being  criminalized,  is  contrary  to  the  plain  language  of  the 
statute and the legislative history discussed above. 
   Finally,  we  reject  Defendants’  reading  of  the  conspiracy 
provision  because  their  “interpretation  would  …  render 
Nos. 16‐1459 and 16‐1694                                             15

subsection  (a)(2)(C)  redundant  since  every  time  subsection 
(a)(1)  is  satisfied  so  too  would  be  the  attempt  branch  of 
subsection  (a)(2)(C).  Avoidance  of  redundancy  is  a  basic 
principle of statutory  interpretation.” Blum, 744  F.3d  at  803; 
United States v. Buddenberg, 2009 WL 3485937, at *12 (N.D. Cal. 
Oct. 28, 2009). So, for all of these reasons, we find AETA does 
not prohibit a substantial amount of protected speech and is 
not overbroad in violation of the First Amendment. 
   B. AETA Is Not Void for Vagueness 
    “A vagueness claim alleges that, as written, the law either 
fails to provide definite notice to individuals regarding what 
behavior  is  criminalized  or  invites  arbitrary  and 
discriminatory  enforcement—or  both.”  Bell  v.  Keating,  697 
F.3d 445, 455 (7th Cir. 2012). Defendants contend that AETA 
suffers  from  the  second  infirmity—that  it  “invites  arbitrary 
and discriminatory enforcement.” Specifically, they note that 
the  term  “animal  enterprise”  is  defined  by  AETA  as  “a 
commercial or academic enterprise that uses or sells animals 
or  animal  products  for  profit,  food  or  fiber  production, 
agriculture,  education,  research,  or  testing  …”  18  U.S.C.  § 
43(d)(1)(A).  Defendants  claim  that  given  the  breadth of  this 
definition, the statute covers any property crime against any 
grocery  store,  restaurant,  or  clothing  store  that  sells  animal 
products such as leather, yet only animal rights activists have 
been  prosecuted  under  AETA.  Because  of  the  potential  for 
discriminatory enforcement, Defendants claim AETA must be 
declared void for vagueness. 
    As  a  preliminary  matter,  the  government  contends  that 
because Defendants’ vagueness challenge does not implicate 
First  Amendment  concerns,  Defendants  cannot  facially 
challenge AETA as unconstitutionally vague and instead can 
16                                         Nos. 16‐1459 and 16‐1694 

only argue that the statute is vague as applied to their specific 
conduct. See, e.g., United States v. Morris, 821 F.3d 877, 879 (7th 
Cir.  2016)  (“[v]agueness  challenges  to  statutes  that  do  not 
involve  First  Amendment  interests  are  examined  in  light  of 
the facts of the case at hand”) (citing Maynard v. Cartwright, 
486  US.  356,  361  (1988)).  We  recently  held  that  a  defendant 
who  claimed  that  a  statute  was  so  vague  that  it  invited 
arbitrary enforcement could not bring a facial challenge and 
had  to  prove  that  “his  prosecution  arose  from  arbitrary 
enforcement”  because  his  vagueness  claim  did  not  involve 
First  Amendment  interests  and  his  conduct  was  clearly 
proscribed by the law at issue. United States v. Coscia, 866 F.3d 
782, 794 (7th Cir. 2017) (emphasis in original). 
    In  the  instant  case,  Defendants’  conduct  is  clearly 
proscribed  by  AETA  and  their  vagueness  claim  does  not 
involve  First  Amendment  interests,  so  we  agree  that 
Defendants  must  prove  their  prosecutions  arose  from 
arbitrary  enforcement  to  prove  the  statute  is  void  for 
vagueness.  “[T]his  inquiry  involve[s]  determining  whether 
the  conduct  at  issue  falls  so  squarely  in  the  core  of  what  is 
prohibited  by  the  law  that  there  is  no  substantial  concern 
about arbitrary enforcement because no reasonable enforcing 
officer  could  doubt  the  law’s  application  in  the 
circumstances.”  Id.  (internal  quotation  marks  and  citation 
omitted).  It  is  beyond  question  that  Defendants’  conduct  of 
releasing  2000  minks,  destroying  their  breeding  cards, 
spraying  a  caustic  substance  on  farm  equipment  and  spray 
painting  “Liberation  is  Love”  on  the  barn  of  the  mink  farm 
“falls squarely in the core of what is prohibited by” AETA. Id. 
Further,  “no  reasonable  enforcing  officer  could  doubt  … 
[AETA’s] application in the circumstances.” Id. So, we reject 
the claim that AETA should be declared void for vagueness. 
Nos. 16‐1459 and 16‐1694                                               17

    Furthermore,  even  if  Defendants  could  have  brought  a 
facial  vagueness  challenge  to  the  statute,  we  would  have 
rejected  such  a  claim.  We  do  not  believe  AETA 
“impermissibly delegates to law enforcement the authority to 
arrest and prosecute on an ad hoc and subjective basis.” Bell, 
697 F.3d at 462 (7th Cir. 2012) (internal quotation marks and 
citations omitted). To violate AETA, a person must travel in 
interstate  commerce or use a facility of interstate  commerce 
“for  the  purpose  of  damaging  or  interfering  with  the 
operations  of  an  animal  enterprise  …”  and,  in  connection 
with  that  purpose,  must  intentionally  damage  tangible 
property, or intentionally threaten to injure or injure a person, 
or  conspire  to  damage  tangible  property  or  cause  bodily 
injury. The elements of the law are discernable and specific. 
AETA  is  not  a  law  where  “[d]efiniteness  is  designedly 
avoided so as to allow the net to be cast at large, to enable men 
to be caught who are vaguely undesirable in the eyes of the 
police  and  prosecution,  although  not  chargeable  with  any 
particular offense.” Papachristou v. City of Jacksonville, 405 U.S. 
156, 166 (1972). 
    AETA is nothing like the laws declared void for vagueness 
in the cases cited by Defendants. For example, in Desertrain v. 
City  of  Los  Angeles,  754  F.3d  1147,  1149  (9th  Cir.  2014),  the 
Ninth Circuit declared a Los Angeles municipal code section 
that  prohibited  using  a  vehicle  “as  living  quarters  either 
overnight,  day‐by‐day,  or  otherwise”  as  unconstitutionally 
vague.  Id.  (quoting  Los  Angeles  Municipal  Code  Section 
85.02).  The  court  found,  “Section  85.02  is  broad  enough  to 
cover any driver in Los Angeles who eats food or transports 
personal belonging in his or her vehicle. Yet it appears to be 
applied  only  to  the  homeless.”  Id.  at  1156.  Because  the  law 
covered  such  a  large  amount  of  innocent  conduct  and  gave 
18                                       Nos. 16‐1459 and 16‐1694 

the  police  unfettered  discretion  to  cite  the  homeless  for  the 
same conduct engaged in by persons who were not homeless, 
the law was deemed unconstitutionally vague. See also Metro 
Produce Distributors, Inc. v. City of Minneapolis, 473 F. Supp. 2d 
955, 961 (D. Minn. 2007) (law prohibiting “idling” in certain 
vehicles,  without  stating  how  long  one  had  to  be  “idling” 
before  violating  the  law,  found  unconstitutionally  vague 
because  it  gave  police  “unfettered  discretion  to  apply  the 
ordinance in an arbitrary manner”). 
    AETA  is  not  so  lacking  in  standards  that  it  gives  a  
vast  amount  of  discretion  to  the  police  to  enforce  it  in  an 
arbitrary or discriminatory manner. While it may be true that 
the  people  most  often  prosecuted  under  AETA  are  animal 
rights  activists,  this  does  not  mean  the  law  is  vague  and  is 
being  enforced  in  a  discriminatory  manner.  Instead,  it  may 
simply mean that animal rights activists are the persons who 
are most often violating the law. United States v. Soderna, 82 
F.3d  1370,  1376  (7th  Cir.  1996)  (“[a]  group  cannot  obtain 
constitutional  immunity  from  prosecution  by  violating  a 
statute  more  frequently  than  any  other  group”)  (citation 
omitted). 
    Defendants complain that the government did not bring 
an AETA prosecution against four teenagers (an 18 year‐old, 
two 17‐year‐olds and a 15‐year old) who broke into a shed and 
killed over 900 chickens with a golf club and other weapons. 
However,  a  newspaper  article  regarding  the  incident 
indicated  that  none  of  the  four  had  traveled  in  interstate 
commerce and that they killed the chickens for no reason, so 
it appears AETA could not have been applied to them. Pablo 
Lopez,  Fresno  Man  Who  Clubbed  925  Foster  Farms  Chickens 
Sentenced  to  Jail,  Fresno  Bee,  Apr.  15,  2015, 
Nos. 16‐1459 and 16‐1694                                                          19

http://www.fresnobee.com/news/local/crime/article19656453
.html.  Because  AETA does  not  give  unfettered  discretion  to 
the government to enforce it in a discriminatory manner, we 
find AETA is not void for vagueness. 
      C. AETA Does Not Violate Substantive Due Process 
    Defendants  argue  that  AETA  is  unconstitutional  on  its 
face and as applied to them because it labels them, and others 
who  have  committed  non‐violent  property  crimes  for  the 
purpose  of  damaging  an  animal  enterprise,  as  “terrorists.” 
Defendants contend that they have a substantive due process 
right  to  not  have  their  non‐violent  property  crimes 
prosecuted under a  statute whose non‐codified title  has the 
word “terrorism” in it.2 They reason that being convicted for 
destruction  of  property  under  a  statute  with  the  word 
“terrorism” in it is akin to requiring a person who is convicted 
of kidnapping a child to register as a sex offender, even if the 
person did not commit sexual assault. See People v. Knox, 903 
N.E.2d 1149, 1152 (N.Y. 2009) (persons who did not commit 
sexual assault but were required to register as sex offenders 
because  they  were  convicted  of  kidnapping  children  had  a 
non‐fundamental  liberty  interest  in  not  being  required  to 
register under an incorrect label). 
   However,  there  are  important  differences  between 
Defendants  being  convicted  under  AETA  and  the  persons 
required to register as sex offenders in Knox. Defendants are 
not  required  to  register  as  “terrorists,”  and  they  are  not 
subject  to  any  sentence  enhancement  based  on  having 

                                                 
     Although the statute at issue is referred to as the “Animal Enterprise 
      2

Terrorism Act,”  its  official  title  under  the  U.S.  Code  is “Force,  violence, 
and threats involving animal enterprises.” 18 U.S.C. § 43. 
20                                       Nos. 16‐1459 and 16‐1694 

committed  a  terrorist  act.  Defendants  note  that  persons 
convicted  under  AETA  have  their  cases  reviewed  by  a 
government counter‐terrorism employee to help determine in 
what  type  of  penal  facility  they  will  be  placed.  Yet,  as  the 
government  points  out,  every  aspect  of  the  prisoner’s 
background,  including  the  facts  of  his  or  her  crime,  are 
examined  to  determine  in  what  type  of  facility  a  prisoner 
should  be  placed.  So,  conviction  under  AETA  does  not 
automatically  lead  to  a  defendant  being  placed  in  a  highly 
restrictive  or  segregated  prison  unit.  Furthermore, 
Defendants  have  not  cited  any  instances  where  a  person 
convicted under AETA for a non‐violent property crime was 
placed in such a facility. 
    Given that the only impact of having the word “terrorism” 
in the  non‐codified title of AETA is that a person convicted 
under the statute will have a government counter‐terrorism 
employee  review  his  or  her  case,  and  possibly  give  input 
about the type of penal institution in which he or she should 
be  placed,  it  is  questionable  whether  Defendants  have 
articulated a liberty interest protected by the substantive due 
process  clause.  “[T]he  Court  has  always  been  reluctant  to 
expand  the  concept  of  substantive  due  process  because 
guideposts  for  responsible  decisionmaking  in  this 
unchartered area are scarce and open‐ended. The doctrine of 
judicial  self‐restraint requires us to exercise the utmost  care 
whenever  we  are  asked  to  break  new  ground  in  this  field.” 
Collins v. City of Harker Heights, Tex., 503 U.S. 115, 125 (1992) 
(internal citation omitted). And Defendants are asking us to 
break new ground because, as noted above, being convicted 
under  AETA  for  a  non‐violent  property  crime  is  not  at  all 
comparable to being forced to register as a sex offender when 
Nos. 16‐1459 and 16‐1694                                                 21

one  has  not  committed  an  offense  involving  sexual 
misconduct. 
    However,  even  if  we  assume,  without  deciding,  that 
Defendants have a liberty interest in not being convicted for a 
property crime under a statute that has the word “terrorism” 
in the non‐codified title, their substantive due process claim 
would still fail. Defendants concede that the liberty interest at 
stake  is  not  a  fundamental  liberty  interest  such  as  “the 
freedoms expressly protected by the Bill of Rights …” Hayden 
ex rel. A.H. v. Greensburg Comty. Sch. Corp., 743 F.3d 569, 575 
(7th Cir. 2014). “Officials bear a heavy burden of justification 
for  curtailing  a  right  that  qualifies  as  fundamental.”  Id. 
Instead,  if  any  liberty  interest  is  at  stake  here,  it  is  a  non‐
fundamental  right,  which  is  subject  only  to  rational  basis 
review. As we explained in Hayden ex rel. A.H., 
        [w]here a non‐fundamental liberty—sometimes 
        described as a harmless liberty—is at stake, the 
        government  need  only  demonstrate  that  the 
        intrusion upon that liberty is rationally related 
        to  a  legitimate  government  interest  …  The 
        [defendants’] burden … is a heavy one: So long 
        as  there  is  any  conceivable  state  of  facts  that 
        supports  the  [use  of  the  word  “terrorism”  in 
        AETA’s  non‐codified  title],  it  passes  muster 
        under the due process clause; put another way, 
        only  if  the  [use  of  the  word  “terrorism”  in 
        AETA’s non‐codified title] is patently arbitrary 
        would it fail. 
Id.  at  576  (internal  quotation  marks  and  citation  omitted); 
Goodpaster v. City of Indianapolis, 736 F.3d 1060, 1071 (7th Cir. 
2013) (“[t]hose attacking a statute on rational basis grounds 
22                                       Nos. 16‐1459 and 16‐1694 

have  the  burden  to  negate  every  conceivable  basis  which 
might  support  it”);  Swank  v.  Smart,  898  F.2d  1247,  1252  (7th 
Cir.  1990)  (restriction  on  non‐fundamental  liberty  “violates 
the due process clause only if utterly unreasonable”). 
    Congress’s  use  of  the  word  “terrorism”  in  the  non‐
codified title of AETA was not “patently arbitrary” or “utterly 
unreasonable.”  Congress  explained  that  AETA  was  being 
enacted  because  of  “an  increase  in  the  number  and  the 
severity  of  criminal  acts  and  intimidation  against  those 
engaged in animal enterprises. … Some of the more violent 
acts  by  these  groups  include  arson,  pouring  acid  on  cars, 
mailing  razor  blades,  and  defacing  victims’  homes.”  152 
Cong.  Rec.  H8590‐01,  2006  WL  3289966  (statement  of  Rep. 
Sensenbrenner).  Rep.  Petri  noted  that  “[a]nimal  rights 
extremists advance their cause through direct action, which 
includes  death  threats,  vandalism,  animal  releases  and 
bombings.” Id. Given the serious harms the statute was trying 
to  address,  including  arson,  bombing,  and  death  threats,  it 
was  in  no  way  arbitrary  or  unreasonable  for  Congress  to 
include  the  word  “terrorism”  in  the  non‐codified  title  of 
AETA. 
    Defendants argue that it is not “rational” that they were 
convicted  under  a  statute  with  the  word  “terrorism”  in  the 
non‐codified title because their actions were not violent and 
most  definitions  of  the  word  “terrorism”  contain  some 
mention  of  violence.  However,  not  all  property  crimes  are 
non‐violent. As noted above, Congress was concerned about 
actions  by  extremists  such  as  arson  and  bombings.  Both  of 
those  crimes  involve  destruction  of  property  and  are 
extremely  violent.  Furthermore,  it  is  not  “utterly 
unreasonable” for Congress to use a word in the non‐codified 
Nos. 16‐1459 and 16‐1694                                          23

title of a statute that may not describe every act criminalized 
by the statute. The word “terrorism” certainly bears a rational 
relationship to many of the acts covered by AETA and for that 
reason,  Defendants’  claim  that  the  use  of  the  word 
“terrorism”  in  AETA  violates  their  right  to  substantive  due 
process must fail. 
                        III. CONCLUSION 
   The judgment of the district court is AFFIRMED.